Title: From Thomas Jefferson to John Syme, 6 October 1801
From: Jefferson, Thomas
To: Syme, John


Dear Sir
Washington Oct. 6. 1801.
Your favor of Sep. 18. was handed me just as I was preparing to leave Monticello, when a press of preparation put it out of my power to answer it. I thank you for this instance of attention and should have availed myself of your offer but that my wants in that line have been supplied. I concur with you in believing that whatever I do will meet the censure of the Federal brawlers. my anxiety is only to disabuse their followers, and [once] more consolidate our nation in social intercourse as well as [rally] them all to the pure principles of republicanism. to do this requires a different treatment of the case in different states according to the temper existing in each. their leaders & printers are incurables. perhaps they may even be useful to put us [in] mind of our errors & our faults. I pray you to accept my best wishes and friendly recollections.
Th: Jefferson
